Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 02/14/2022 is acknowledged.  The requirement has hereby been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 and 07/22/2021 was filed on or after the mailing date of the application on 06/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 11-13, 15, 16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0064773 (Choi) as evidenced by US PGPub 2016/0208030 (Gavvalapalli).
With respect to claims 1, 12, and 13, Choi teaches a lithium secondary battery, which reads on a charge storage unit [claim 12], comprising a cathode, anode, and an electrolyte (PP 0015).  The electrolyte may be a polymer electrolyte having high ionic conductivity (PP 0075) which comprises an ionic liquid added to a polymer electrolyte (PP 0046).  The polymer includes an ion-conductive repeating unit such as methyl acrylates, which reads on formula (I) and methyl methacrylates, which reads on formula (II) (PP 0093) which is formed via polymerizing (PP 0094), which is the polymerizing step (a) of the instant process.  
Choi teaches that the binder for the electrodes may be polyvinyl alcohol, carboxymethylcellulose, polyethylene, or polypropylene (PP 0199).  Polyehtylenes may be organic (PP 0151).  Choi fails to teach that the polymer is a redox-active polymer.  Gavvalapalli teaches polymer having redox active species may include polyvinyl alcohol, polyethylene polypropylene, or cellulose derivatives (PP 0079).  Therefore one of ordinary skill would recognize that the polymers of Choi have a redox-acitve species.  
With respect to claims 3 and 15, Choi teaches the ionic liquid comprise a cation, such as pyrimidinium, imidazolium, or pyrazolium, which read on the cations of the instant claim, and an anion (PP 0139).
With respect to claims 4 and 16, Choi teaches the ionic liquid may be present in the electrolyte in an amount of 0.1 to about 50 parts by weight based on 100 parts by weight of the composite (PP 0084).  Choi fail to teach the molar amount in view of the formulae (I) and (II), however, one of ordinary skill in the art would recognize that 0.1 to 50 parts by weight based on 100 parts by weight of the composite would have substantial overlap with the range of ≥ 0.1 molar amount. 
With respect to claim 5, Choi teaches that the electrolyte composition may be coated on a lithium metal thin film (anode) and then irradiated with UV rays to form 
With respect to claims 11 and 22, Choi teaches that the conductive agent may be a metal fiber or metal powder (PP 0200).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0064773 (Choi) as applied to claims 1 and 13 above, and further in view of US PGPub 2007/0020525 (Kim).
Choi teaches the polymer electrolyte as discussed above, but fails to teach the ratio between the compounds of formula (I) and (II).  Kim teaches a separator comprising a porous membrane and a binder (PP 0019) which may be a crosslinked acrylic rubber polymer which is not easily swollen in a solvent (PP 0024).  The binder may comprise t-butylacrylate and methyl methacrylate in a mol weight ratio of 95:5 (PP 0069).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a combination of acrylic monomers, as discussed in Choi, such as t-butylacrylate and methyl methacryate, in a ratio of 95:5 as taught by Kim . 

Claims 6, 7, 9, 10, 17, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0064773 (Choi) as applied to claims 1 and 13 above, and further in view of US PGPub 2008/0319149 (Fujimoto).
Choi teaches the process and battery as discussed above, but fails to teach the Predox of the instant claims. Fujimoto teaches a method of producing a crosslinked poly(meth)acrylic acid which has excellent stability against solvents and can be used as a material for a secondary battery electrode (PP 0001).  The poly(meth)acrylic acid compound has the formula:

    PNG
    media_image1.png
    156
    113
    media_image1.png
    Greyscale

wherein Z may be oxygen and n represents an integer of 5 to 1000000 (PP 0007), which reads on the formula (III, III-D, and P1 of the instant claims).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the crosslinked poly(meth)acrylic acid electrode of Fujimoto for the electrode of Choi in order to provide stability against solvents. 

Claims 6, 8, 10, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0064773 (Choi) as applied to claims 1 and 13 Naphthalene-based Polyimide Derivatives as Organic Electrode Materials for Lithium-ion Batteries (Chen).
Choi teaches the process and battery as discussed above, but fails to teach the Predox of the instant claims. Chen teaches a naphthalene-based polyimide derivative which may be used as a cathode material for a lithium-ion battery.  The derivative exhibits a higher discharge capacity and better rate performance (abstract).  Wherein the derivative has the formula 

    PNG
    media_image2.png
    107
    168
    media_image2.png
    Greyscale

(NOP-2, page 392) which reads on formula (III), IV-1, and P3 of the instant claims. It would have been obvious to one of ordinary skill in the art at the time of filing to use the naphthalene-based polyimide of Chen for the cathode of Choi because it exhibits a higher discharge capacity and better rate performance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL L ZHANG/Examiner, Art Unit 1724